Opinion by
Orlad y, J.,
The assignments of error challenge the disposition made of the points for charge which were presented by the defendant — all of which were refused without reading them to the jury. “It has been repeatedly held that a judge is not bound to adopt the language of the points, but may choose his own form of expression, and if he expresses the law fully and with substantial accuracy nothing further is necessary. The judge’s charge is not made to a technical and critical audience, scanning closely every phrase capable of a construction which would be error, but is addressed to a jury of plain men of various ages, education, intelligence, and experience, and is intended to inform them as to the law, and to guide them in its application to the facts as they may find them from the evidence. Having given them one plain, full and adequate statement of the law, it need not do more.” This is the language of our Supreme Court in Commonwealth v. Lewis, 222 Pa. 302. Every question raised by the appellant in this case, is adequately and convincingly answered in the opinion of the trial judge (Maxwell, J.), in refusing a new trial, and to enter a judgment non obstante veredicto.
The judgment is affirmed.